 

 

Case 1:20-cv-05147-AT Document1 Filed 12/17/20 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT oy gi

FOR THE NORTHERN DISTRICT OF GEORGIA alk
| ATLANTA DIVISION a" os of
ty Re
“ YAMANF. TAYLOR = / § - Sa
Plaintiff, § Civil Action File No. 8 nO
§
§
Vv. §
§ °
CABELA, INC § 1 =20-CYV 5147
Defendant §
g
§
INTRODUCTION

1. YAMAN F. TAYLOR, (referred to as “Plaintiff’) bring this action for damages,
and any other available legal or equitable remedies, resulting from the illegal
actions of CABELA, INC., and its related entities, subsidiaries and agents in
negligently, knowingly, and/or willfully contacting Plaintiffs on Plaintiffs’ cellular
telephone, in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227
et seq. (“TCPA”), thereby invading Plaintiffs’ privacy.

2. Defendant Cabela has violated the TCPA by contacting the Plaintiff on his

cellular telephone via an “automatic dialing system,” and/or “ automated text

 

 

 
 

 

Case 1:20-cv-05147-AT Document1 Filed 12/17/20 Page 2 of 18

messaging system as defined by 47 U.S.C § 227(a)(1), without prior express
consent within the meaning of the TCPA and also violated 47 U.S.C. § 227( c)\5),
whereas Plaintiff has received more than one telephone call within a 12-month
period by or on behalf of the same entity in violation of the regulations prescribed
under this subsection.

x The TCPA was designed to prevent calls like the ones described within this
complaint, and to protect the privacy of citizens like Plaintiffs. “Voluminous
consumer complaints about abuses of telephone technology — for example,
computerized calls dispatched to private homes — prompted Congress to pass the
TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740,

744 (2012).

4. In enacting the TCPA, Congress intended to give consumers a choice as to how
creditors and telemarketers may call them, and made specific findings that
“[t]echnologies that might allow consumers to avoid receiving such calls are not
universally available, are costly, are unlikely to be enforced, or place an inordinate
burden on the consumer. TCPA, Pub. L. No. 102-243, § 11. Toward this end,
Congress found that:

[b]anning such automated or prerecorded telephone calls to the home, except when
the receiving party consents to receiving the call or when such calls are necessary
in an emergency situation affecting the health and safety of the consumer, is the

only effective means of protecting telephone consumers from this nuisance and
privacy invasion.

 
 

 

Case 1:20-cv-05147-AT Document1 Filed 12/17/20 Page 3 of 18

Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, No. 11-C-
5886, 2012 WL 3292838, at *4 (N.D. Ill. Aug. 10, 2012) (citing Congressional
findings on TCPA’s purpose).

5. Congress also specifically found that “the evidence presented to the Congress
indicates that automated or prerecorded calls are a nuisance and an invasion of
privacy, regardless of the type of call....” Id. at §§ 12-13. See also Mims, 132 S. Ct.
at 744.

6. Text messages are “calls” within the context of the TCPA. See...Satterfield v.

Simon & Schuster, Inc., 569 F.3d (9" Cir. 2009).

JURISDICTION & VENUE
7. Jurisdiction arises under the TCPA, pursuant to 28 U.S.C. sections 1331 and

venue is proper in this district pursuant to 28 U.S.C. § 1391(b).

PARTIES

8. YAMAN F. TAYLOR, is a natural person who was at all relevant times residing
in the city of Jonesboro, county of Clayton, state of Georgia.

9. Defendant Cabela, Inc., (hereinafter, “CAB”) is a company with a headquarters

located in Nebraska, and it registered agent is Jerome C. Cabela, located at 602 oe

Street, Chappell, NE 69129.

 
 

Case 1:20-cv-05147-AT Document1 Filed 12/17/20 Page 4 of 18

THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
(TCPA) 47 U.S.C § 227et seq.

10. In 1991, Congress enacted the TCPA in response to a growing number of
consumer complaints regarding certain telemarketing practices.

11. The TCPA regulates, inter alia, the use of automated telephone equipment, or
“predictive-dialers”, defined as equipment which “has the capacity...(a) to store or
produce telephone numbers to be called, using a random or sequential number
generator; and (b) to dial such numbers. 47 U.S.C. § 227(a)(1). Specifically, the
plain language of section 227(b)(1)(A)(iii) prohibits the use of auto-dialers to make
any call to a wireless number in the absence of an emergency or the prior express
consent of the called party.’

12. According to findings by the Federal Communications Commission (FCC), the
agency Congress vested with authority to issue regulations implementing the
TCPA, such calls are prohibited because, as Congress found, automated or

prerecorded telephone calls are nuisances.

13. The FCC also recognized that wireless customers are charged for incoming
calls whether they pay in advance or after the minutes are used.

14. The TCPA prohibits the use of automatic telephone dialing systems and the
prerecorded messages to call wireless devices. § 227(b) prohibits... the use of

automated telephone equipment; (1) Prohibitions...” It shall be unlawful for any

 
 

 

Case 1:20-cv-05147-AT Document1 Filed 12/17/20 Page 5 of 18

'Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105 Stat. 2394 (1991),
codified at 47 U.S.C. § 227 (TCPA). The TCPA amended Title II of the Communications Act of
1934, 47 U.S.C. § 201 et seq. 7 47 U.S.C. § 227 (b)(1)(A\iii).

person within the United States or any person outside the United States if the
recipient is within the United States—...”
15. In addition to the restrictions on automated telephone equipment, the TCPA
instructs the FCC to issue regulations “concerning the need to protect residential
telephone subscribers’ privacy rights to avoid receiving telephone solicitations to
which they object.” 47 U.S.C. § 227(c)(1). Accordingly, the FCC issued
regulations prohibiting “person[s] or entit[ies] [from] initiat[ing] any call for
telemarketing purposes to a residential telephone subscriber unless [the] person or
entity has instituted [certain listed] procedures for maintaining” a do-not-call list.
47 C.F.R. § 64.1200(d). Relevant here, the regulations require the telemarketer to
(1) provide “the name of the individual caller, the name of the person or entity on
whose behalf the call is being made, and a telephone number or address at which
the person or entity may be contacted,” § 64.1200(d)(4); (2) maintain a do-not-call
list, § 64.1200(d)(6); and (3) honor a person’s request not to be called.
FACTUAL ALLEGATIONS
16. Plaintiff purchased a new phone in Neveaire of 2019 and started receiving
messages from Short Message Code #247365, belonging to the Defendant CAB on
his personal cellphone at XXX-XXX-8081. Plaintiff placed his cellular phone

5

 
 

Case 1:20-cv-05147-AT Document1 Filed 12/17/20 Page 6 of 18

number on the National “Do-Not-Call” list in 2019, due to solicitation calls from
telemarketers, and other businesses. Plaintiff uses his cellular phone number as his
primary residential number for personal, family, and household use. The Plaintiff
has never maintained a landline at his residence and uses his cell phone for setting
alarms, navigation purposes, sending/receiving emails, timing food when cooking,
sending/receiving text messages and exercising. The Plaintiff further has his cell
phone for her personnel accounts, and the phone is not primarily used for any
business purpose. All of the messages were impersonal and some of them read’:

November 1 2019- “Cabelas: Kick off the holidays at Cabela’s and save up to
50%. Shop now: https://cabel.as/2NSNxKM”

November 15 2019 “Cabelas: Join us for Santa’s arrival at Cabela’s! Sat, Nov
16 at Spm. More info: https://cabel.as/2NRdlKe”

November 22 2019 “Cabelas: Last chance to save up to 50%! The Holiday
Kick-off Sale Ends soon! Shop now: https://cabelas/35d6nWO”

17. The Defendant never contacted Plaintiff to obtain his express consent to
receive such texts messages to his wireless number.

18. Plaintiff has received at least sixteen (16) unsolicited calls/texts from the
Defendant and continues to receive text messages up until this very day.

19. On February 3™ 2020, Plaintiff sent a letter to the Defendant asking for the
calls/texts to stop. Plaintiff has received at least sixteen (16) unsolicited calls/texts

from the Defendant.

(‘See Exhibit A, Entire text message campaign)
6

 

 
Case 1:20-cv-05147-AT Document1 Filed 12/17/20 Page 7 of 18

20. Upon information and belief, all of the calls/texts Defendant placed to
Plaintiffs cellular phone were placed using an “automatic telephone dialing
system” (hereinafter, “auto-dialer”), which has the capacity to store and send bulk
messages and to dial such numbers as specified by 47 U.S.C. § 227(a)(1)

21. Upon information and belief, the Defendant’s calls to Plaintiffs cellular
telephone utilizing an “artificial or prerecorded voice messaging system” violated
47 U.S.C. § 227(b)(1 (A).

22. Upon information and belief, the Defendant’s calls to Plaintiffs cellular
telephone violated 47 U.S.C. § 227(c)(5).

23. Upon information and belief, this ATDS has the capacity to store or produce
telephone numbers to be called, using a random or sequential number generator.
24. Upon information and belief, this ATDS has the capacity to store numbers on a
list and to dial numbers from a list without human intervention.

25. The impersonal and generic nature of the text messages that Defendant sent to
Plaintiff demonstrate that Defendant used an ATDS to send the subject text
messages.

26. Upon information and belief, Defendant used a combination of hardware and
software systems which have the capacity to generate or store random or sequential
numbers or to dial sequentially or randomly in an automated fashion without

human intervention.

 

 
 

 

Case 1:20-cv-05147-AT Document1 Filed 12/17/20 Page 8 of 18

27. Upon information and belief, Defendant used a device to send the subject text
messages to Plaintiff that stores numbers and dials them automatically to a
stored list of phone numbers as part of scheduled campaigns.
28. This text message constituted a call that was not for emergency purposes as
defined by 47 U.S.C. § 227(b)(1)(A)(i).
29. Plaintiff has never provided her cellular phone number to the Defendant or
given her prior express consent to be called, whether on her own or on behalf of
any third party.
30. Plaintiff suffered a concrete and real invasion of Plaintiff's legally protected
privacy rights through Defendant’s violation of the TCPA. The continuous
repeated calls came with such persistence and frequency as to amount to a course
of hounding the Plaintiff. Additionally, these calls by the Defendant used up data
on a pre-paid limited cellphone plan.
CAUSE OF ACTION COUNT I

VIOLATIONS OF THE (“TCPA”), 47 U.S.C, SECTION 227, ET SEQ.
31. The Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.
32. Using an auto-dialer and without prior express written consent, the Defendant
texted the Plaintiff at least sixteen (16) times by means of automatic texting system

to a cellphone or pager in violation of 47 U.S.C. §227(b)(1)(A)(iii).
 

Case 1:20-cv-05147-AT Document1 Filed 12/17/20 Page 9 of 18

33. As a result of Defendants violations of 47 U.S.C. § 227et seq., Plaintiff is
entitled to an award of a minimum of $500.00 in statutory damages for each call-in

violation of the statute pursuant to 47 U.S.C. § 227(b)(3).

CAUSE OF ACTION COUNT II-TCPA
VIOLATIONS OF THE (“TCPA”), 47 U.S.C. § 227(¢)(5)

34. The Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.
35. The sixteen (16) prerecorded automated phone calls were made to Plaintiff's
“residential number” which is listed on the “Do-Not-Call” registry and did not
reveal the entities on whose behalf they were made, did not provide contact
information for those entities, that Defendants failed to maintain records of his
requests to be placed on the do-not-call list and also failed to honor his do-not-call
request.
36. As a result of Defendants violations of 47 U.S.C. §227(c)(5), Plaintiff is
entitled to an award of a minimum of $1,500.00 in statutory damages for each
willful call-in violation of the statute pursuant to 47 U.S.C. § 227(c)5).
PRAYER FOR RELIEF
a) As a result of the Defendant’s violations of 47 U.S.C. § 227 et seq., Plaintiff is
entitled to statutory damages of $500.00 for each and every call in violation of the

statue, pursuant to 47 U.S.C. § 227(b)(3);
9

 

 
 

Case 1:20-cv-05147-AT Document1 Filed 12/17/20 Page 10 of 18

b) As a result of Defendant violations of , 47 U.S.C. § 227(c)(5), Plaintiff is
entitled to an award of $1,500.00 in statutory damages for violations of the do-not-
call list

c) Assessing against Defendants, all costs incurred by the Plaintiff; and

d) Awarding such other relief as justice and equity may require.

Rg$pectfully

  
  

e
\ man F. Taylor
/ 7515/Garnet Dr

Jonesboro, GA 30236
tayloryaman12@outlook.com

10
Case 1:20-cv-05147-AT Document1 Filed 12/17/20 Page 11 of 18

EXHIBIT A

 
 

Case 1:20-cv-05147-AT Document1 Filed 12/17/20 Page 12 of 18

@OrGeeaatOa ¢ F .461%6 10:28AM
< 247365 & =

Friday, November 1, 2019

©) CABELAS: Kick off the holidays
at Cabela's and save up to 50%

Shop now:
httos-//cabel.as/2NSNxKM

Msg&Data RtsMayAply.
HELP4help. STOP2quit 4:14PM

Friday, November & 2019

© CABELAS: Honoring Military,
Veterans, and Hometown
Heroes

Extra discount - Now thru Nov.
11

More Info:
hitps://cabel.as/20SAbs9

STOP2quit 4:13 PM

Friday, Novernber 15, 2019

©) CABELAS: Join us for Santa's
| Oo Enter message ©

 
 

 

Case 1:20-cv-05147-AT Document1 Filed 12/17/20 Page 13 of 18

@GOGraaes 10a + 2 .461%8 10:28AM

< 247365 %& =
Friday, November 15, 2019

©) CABELAS: Join us for Santa's
arrival at Cabela's! Sat., Nov. 16
at 5PM

More Info:
https://cabel.as/2NRdiEe

Msg&Data RisMayAply.
HELP4help. STOP2quit &:11 PM

Friday, November 22, 2019

©) CABELAS: Last chance to save
up to 50%!

The Holiday Kick-off Sale Ends
soon!

Shop now:
https://cabel.as/35d6nw0
STOP2quit 4:28 PM

Friday, November 29, 2019

©) CABELAS: Today only! Shop

Blaabl Crideur Melinn Naalin ana

@ Enter message ©
 

Case 1:20-cv-05147-AT Document1 Filed 12/17/20 Page 14 of 18

PSG omeotGa ¢* 4 ise ceA

 

 

 

 
 

 

Case 1:20-cv-05147-AT Document1 Filed 12/17/20 Page 15 of 18

@OsaYaean7@ 3&3 % 2 .461%8 10:28AM
< 247365 %~ =

Monday, December 2, 2019

CABELAS: One day only! Cyber
Monday deals too good to miss!

Shop now:
hites://cabel.as/2DtwH34
STOP2quit 4:13 PM

Friday, December 6, 2019

© CABELAS: Last chance! Shop
these Cyber Week deals before
they're gone!

Shop now:
https://cabel.as/37Msp4J

Msg&Data RtsMayAply.
HELP4help. STOP2quit nta

Friday, December 13, 2019

©) CABELAS: Free 2-Day Delivery
- No Minimum Order! TODAY
ONLY!

@ Fnter message @

 
Case 1:20-cv-05147-AT Document1 Filed 12/17/20 Page 16 of 18

@GOareaan2@® ¢ F 2 .461%8 10:28 AM

< 247365 % =

Friday, December 20, 2019

©) CABELAS: Get it there by
Christmas! Order by 4pm EST

on 12/20 for Free 2-Day Delivery
on Orders $50+

Shop now:

STOPZquit 12:18 PM

Saturday, December 28, 2019

©) CABELAS: Our biggest annual
clearance sale has begun!

Save up to 70% at Cabela's!

Shop now:
https://cabel.as/38W8LDY

Msg&DataRtsMayAply.
HELP 4help. STOP2quit 1:43 AM

Friday, January 3, 2020

©) CABELAS: Take advantage of

warden mac cen ban At

H Enter message G)

 

 
 

Case 1:20-cv-05147-AT Document1 Filed 12/17/20 Page 17 of 18

@GOarmaeaoaiQ + F * 461% 10:29AM

< 247365 % =
Friday, January 10, 2020
©) CABELAS: Save up to 50% and

prepare for spring during the
Cabin Fever Sale!

Shop now:
https://cabel.as/2S.Jdi77

Msg&Data RtsMayAply.
HELP 4help. STOP2quit 4:10PM

Friday, January 17, 2020

©) CABELAS: Industrial quality

engineered for your kitchen.
Shop Cabela's
Commercial Grade:
; D
STOP2quit 4:11 PM

Friday, January 24, 2020
©) CABELAS: Dreaming of warmer

days? Save up to 60% during
our Spring Fever Sale!

OD Enter message ©

 
 

Case 1:20-cv-05147-AT Document1 Filed 12/17/20 Page 18 of 18

G@OaPeaeaei Oa ¢ % 461% 10:29AM
< 247365 G =
Friday, January 24, 2020

©). CABELAS: Dreaming of warmer

days? Save up to 60% during
our Spring Fever Sale!

Shop now:
httes://cabel.as/3ad00uN

Msg&Data RtsMayAply.
HELP4help. STOP2quit 13 PM

Friday, January 31, 2020

©) CABELAS: Save up to $100
during our Predator Hunting
Sale! Going on NOW!

Shop now:

hitos://cabel.as/202YL2U

STOP2quit 4:11 PM
Friday, February 7, 2020

©) CABELAS: Ready for fishing
season? Hook a deal during our
Pre-Season Fishing Sale.

 Fnter message ©)

 
